Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claim 1 and cancellation of claim 4 and submission of claims 6-8 in “Claims - 02/05/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 02/05/2022” is acknowledged. 
 	This office action considers Claims 1-3, 5-8 pending for prosecution.

	Dependent claim 4 was objected in the office action dated 01/06/2022. Applicant has incorporated claim 4 into independent claim 1.
REASON FOR ALLOWANCE
       Claims 1-3, 5-8 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does 
The most relevant prior art of references (US 20030160262 A1 to Kitada, US 20160254376 A1 to Corvasce, US 20070187753 A1 to Pattanayak and US 20050167742 A1 – hereinafter Challa) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20030160262 A1 to Kitada, US 20160254376 A1 to Corvasce and US 20070187753 A1 to Pattanayak) are considered pertinent to applicant's disclosure. See form PTO-892. Kitada, Corvasce, Pattanayak and Challa disclose:

    PNG
    media_image1.png
    251
    341
    media_image1.png
    Greyscale

Kitada – Fig. 22
Kitada discloses a first n-type semiconductor layer (211; Fig. 22; [0135] – “semiconductor substrate 211 is of the same conductivity type as that of the a first conductivity type”; [0114] – “the first conductivity type is N-type and the second conductivity type is P-type”); 
a second n-type epitaxial semiconductor layer (212 – [0118] - “a semiconductor layer 212 of a first conductivity type made of epitaxially grown” – see also [0114]) with lower doping concentration but larger depth than that of the first n-type semiconductor layer ([0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212 and in a high concentration” – depth of 212 is more than 211 as shown in Fig. 22), deposed on top of the first n-type semiconductor layer (212 is over 211) with lower doping concentration but larger depth than that of the first n-type semiconductor layer ([0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212 and in a high concentration” – depth of 212 is more than 211 as shown in Fig. 22), deposed on top of the first n-type semiconductor layer (212 is over 211); 
a p-type semiconductor layer (252 – [0153] – “These relay diffusion layers 252a, 252b, and 252c are formed at the same time when the base region 233 is formed by diffusion, and have the same depth and the same concentration as those of the base region 233”; [0122] – “a base region 233 of the second conductivity type is formed by a diffusion process”; [0114] – “the second conductivity type is P-type”) deposed on the top surface of the second n-type semiconductor layer (252 is on top surface of 212); 
a third n-type semiconductor layer (266 – Fig. 21 – [0126] - “source region 266 of the first conductivity type”; [0114] – “the first conductivity type is N-type”), deposed on top of the p-type semiconductor layer (252); 
(267 – [0130] – “electrode film 267”) deposed above the third n-type semiconductor layer (267 above 266); 

    PNG
    media_image2.png
    533
    623
    media_image2.png
    Greyscale

Kitada – annotated Fig. 20
a plurality of operating deep trenches ({2271, 2272, 2273}; annotated Fig. 20; [0118]) in concentric continuous ring spaced apart from each other and etched from the top of the third n-type semiconductor layer (266); and 
a plurality of operating shallow trenches ({212_1, 212_2}; annotated Fig. 2; [0118]) in concentric continuous ring alternating between the plurality of the deep 266) – (annotated Fig. 20 shows shallow trenches {212_1, 212_2} and deep trenches ({2271, 2272, 2273} alternate between themselves), wherein only one shallow trench is between every two deep trenches (Annotated Fig. 20 shows shallow trench 212_1 is between deep trench 2272 and 2273; shallow trench 212_2 is between deep trench 2271 and 2272).  
Corvasce teaches an n doped source region 4 (analogous to Kitada’s source region 266) having a higher doping concentration than the drift layer 2 (analogous to Kitada’s 212) – (Corvasce – Fig. 6; [0041] – “source region 4 has a higher doping concentration than the drift layer 2”).
Pattanayak teaches deep trenches {500, 504} and mesas {502, 506} may be circular (Pattanayak – Fig. 9A – [0092] – “the annular trenches and mesas could be circular, rectangular or hexagonal”).
Challa discloses enclosed deep trenches 2603A with an oxide coating 2605A on their sidewalls and bottom surfaces and a polysilicon layer 2607A filling their centers and connected to a metal layer 2609A for operation extending down to bottom of a second n-type semiconductor later (n-) and a first enclosed deep trench being the outermost trench of the device (Challa Figs. 25F and 26A) and the depth of termination trench is one of the parameter that is adjustable to reduce the electric field and increase avalanche breakdown thus achieve improved termination structures for low, medium and high voltage devices (Challa – [0024], [0148 – 0150]).

Claims (2-3, 5-8) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898